Case:20-14066-EEB Doc#:84 Filed:08/18/20        Entered:08/18/20 17:52:33 Page1 of 7




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF COLORADO

 In re:

 ASI CAPITAL INCOME FUND, LLC                   Case No: 20-146066-EEB
 EIN XX-XXXXXXX                                 Chapter: 11

 Debtor.                                        Case No: 20-14067-EEB

 ASI CAPITAL, LLC                               JOINTLY ADMINISTERED
 EIN XX-XXXXXXX                                 UNDER CASE NO. 20-14066-EEB

 Debtor.

     CREDITORS’ MOTION FOR 2004 EXAMINATION OF DEBTORS
   PURSUANT TO FED. R. BANKR. P. 2004 AND 9016, AND L.B.R. 2014-1
                     AND FED. R. CIV. P. 45

          Creditors GMS, Inc. Profit Sharing Plan (“GMS”) and Edward D. Meyer

(“Meyer”) (collectively “Creditors”) by and through undersigned counsel, submit this

Motion for 2004 Examination of Debtors ASI Capital Income Fund, LLC (“ASI Capital

Income”) and ASI Capital, LLC (“ASI Capital”) (collectively “Debtors” or “ASI”)

pursuant to Fed. R. Bankr. P. 2004, 9016, L.B.R. 2014-1 and Fed.R. Civ. P. 45, and

in support thereof states as follows:

                                I.      BACKGROUND

          1.   On June 14, 2020 (the “Petition Date”) Debtors respectively filed their

voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code

(the “Bankruptcy Code”) in the United States Bankruptcy Court, District of Colorado.

Dkt. No. 1 in case nos. 20-146066-EEB and 20-146067-EEB.
Case:20-14066-EEB Doc#:84 Filed:08/18/20       Entered:08/18/20 17:52:33 Page2 of 7




      2.     Pursuant to the Consent Resolution attached to both petitions, they

were executed by Ryan Dunham, as manager of the Debtors and Chief Executive

Officer of The Convergence Group

      3.     On June 15, 2020 Debtors counsel filed a Motion for Joint

Administration of cases 20-146066-EEB and 20-146067-EEB, which was granted by

the Court on June 16, 2020 jointly administering both cases under case no. 20-

146066-EEB.

      4.     On July 1, 2020 ASI Capital Income filed Form 206D - Schedule D listing

Creditors Meyer with a claim amount of $1,468,249.15 and GMS with a claim amount

of $603,423.90.

                  II.    REQUESTED RELIEF AND AUTHORITY

      5.     Creditors seek to obtain an examination of ASI to obtain information

and documents with respect to Creditors’ claims and Debtors’ solicitation of

debt/equity investors.

      6.     Creditors seeks authority to conduct an examination of Ryan Dunham,

as manager for Debtors pursuant to Fed.R.Bankr.P. 2004.

      7.     Fed.R.Bankr.P. 2004(a) provides that on motion of any party in interest,

the court may order the examination of “any entity.” The term “entity” includes

persons such as Ryan Dunham. 11 U.S.C. § 101(15). The motion may be heard ex

parte. See Advisory Committee Note to Fed.R.Bankr.P. 2004.

      8.     Fed.R.Bankr.P. 2004(d) provides that “the court may for cause shown


                                         2
Case:20-14066-EEB Doc#:84 Filed:08/18/20         Entered:08/18/20 17:52:33 Page3 of 7




and on terms as it may impose order the Debtor and any entity having information

concerning the debtor to be examined . . . at any time or place it designates, whether

within or without the district wherein the case is pending.” The scope of the

examination under Rule 2004 “may relate only to the acts, conduct, or property or to

the liabilities and financial condition of the debtor, or to any matter which may affect

the administration of the estate or the debtor’s right to a discharge.” Fed.R.Bankr.P.

2004(b).

      9.     It is well-established that the scope of an examination under

Bankruptcy Rule 2004 is unfettered and broad. In re Vantage Petroleum Co., 34 B.R.

650, 651 (Bankr. E.D.N.Y. 1983). Indeed, the examination can “legitimately be in the

nature of a fishing expedition”. In re M4 Enterprises, Inc., 190 B.R. 471, 474 (Bankr.

N.D. Ga. 1995). See also, In re Valley Forge Plaza Assocs., 109 B.R. 669, 674 (Bankr.

E.D. Pa. 1990) (“Rule 2004 permits a party invoking, it to undertake a broad inquiry

of the examiner, in the nature of a fishing expedition”); In re Frigitemp Corp., 15 B.R.

263, 264 n. 3 (Bankr. S.D.N.Y. 1981) (noting that predecessor to Rule 2004

examinations have been likened to “fishing expeditions”).

      10.    “The purpose of a Rule 2004 examination is to show the condition of the

estate and to enable the court to discover its extent and whereabouts, and to come

into possession of it, that the rights of the creditor may be preserved.” In re Coffee

Cupboard, Inc., 128 B.R. 590, 514 (Bankr. E.D.N.Y. 1991) (citing Cameron v. United

States, 231 U.S. 710, 717 (1914)). “Because the purpose of the Rule 2004 investigation


                                           3
Case:20-14066-EEB Doc#:84 Filed:08/18/20        Entered:08/18/20 17:52:33 Page4 of 7




is to aid in the discovery of assets, any third party who can be shown to have a

relationship with the debtor can be made subject to a Rule 2004 investigation.” In re

Ionosphere Clubs, Inc., 156 B.R. 414,432 (S.D.N.Y. 1993), aff’d 17 F.3d 600 (2d Cir.

1994). See also, In re Ecam Publications, Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y.

1991) (third parties may be subject to examination if they have knowledge of the

Debtor’s affairs).

      11.    In connection with the examination and pursuant to Fed.R.Bankr.P.

2004(c), Creditors also seeks to require, pursuant to Fed.R.Bankr.P. 2004(c) and

9016, the production of certain documents which the Creditors believes are in the

possession, custody, and control of ASI. A copy of the proposed document production

request is attached hereto as Exhibit A. Creditors believes that it is necessary to

obtain further documentation regarding ASI ’s financial transactions within two

years prior to the bankruptcy petition and for the period since the bankruptcy petition

was filed. Creditors request that the Court require ASI to produce certain documents

listed in Exhibit A and allow the issuance of a subpoena duces tecum on ASI to verify

information relating to the solicitation of investors and secured noteholders as well

as other relevant matters.

      12.    Creditors request that the Court authorize the Rule 2004 examination

of ASI as sought herein. Creditor initially requests that ASI be ordered to produce

the documents set forth in Exhibit A pursuant to L.B.R. 2004-1, at the office of Allen

& Vellone, P.C., 1600 Stout Street, Suite 1900, Denver, CO 80202 on or before


                                          4
Case:20-14066-EEB Doc#:84 Filed:08/18/20       Entered:08/18/20 17:52:33 Page5 of 7




Thursday, August 27, 2020, no less than seven (7) days before the examination to

enable Creditors’ counsel to review those documents before the examination, if

necessary.

      13.    Creditors request that the Court authorize the Rule 2004 examination

of Ryan Dunham, as manager for Debtors sought herein. Creditors intend to conduct

the examinations (after production of documents listed in Exhibit A) pursuant to

L.B.R. 2004-1 remotely via video web conference due to the current circumstances

surrounding Covid-19. The examination will occur on or before September 3, 2020,

and unless the parties mutually agree upon a later time and date for the examination,

Creditors or his counsel may request that the Court enter an Order setting a date

and time for the examination and compelling attendance by a Ryan Dunham.

      WHEREFORE, Creditors GMS, Inc. Profit Sharing Plan and Edward D.

Meyer, respectfully request that the Court enter an order in substantially the same

form as that attached hereto thereby authorizing Creditors and/or their counsel to

compel production of the documents described herein and compelling Ryan Dunham’s

attendance at an examination to occur on or before September 3, 2020 and for such

other and further relief as to this Court may seem just and proper.


Dated this 18th day of August, 2020.




                                         5
Case:20-14066-EEB Doc#:84 Filed:08/18/20   Entered:08/18/20 17:52:33 Page6 of 7




                                Respectfully submitted,

                                ALLEN VELLONE WOLF HELFRICH & FACTOR P.C.


                                s/ Patrick D. Vellone
                                Patrick D. Vellone
                                Vandana Koeslch
                                1600 Stout Street, Suite 1900
                                Denver, CO 80202
                                Telephone: (303) 534-4499
                                pvellone@allen-vellone.com
                                vkoelsch@allen-vellone.com


                                WEINMAN & ASSOCIATES, P.C.

                                s/ Jeffrey A. Weinman
                                Jeffrey A. Weinman
                                730 17th Street, Suite 240
                                Denver, CO 80202
                                Telephone: (303) 572-1010
                                jweinman@weinmanpc.com


                                ATTORNEYS FOR CREDITORS GMS, INC. PROFIT
                                SHARING PLAN & EDWARD D. MEYER




                                     6
Case:20-14066-EEB Doc#:84 Filed:08/18/20     Entered:08/18/20 17:52:33 Page7 of 7




                         CERTIFICATE OF SERVICE

       The undersigned certifies that on August 18, 2020, the foregoing was caused
to be served via CM/ECF on the following parties:

Alan K. Motes, Esq., alan.motes@usdoj.gov

Jason D. Meyer, P.E., jmeyer@gmsengr.com

Edward D. Meyer, eandpmeyer@gmail.com

John C. Parks, Esq., john.parks@lewisbrisbois.com

Lee M. Kutner, Esq., lmk@kutnerlaw.com

Jenny M.F. Fujii, Esq., jmf@kutnerlaw.com

David M. Mirazo, Esq., mirazo@mgmsg.com

Michael L. Schlepp, Esq., schleppm@s-d.com

Thomas M. Haskins, III, Esq. kaskinst@s-d.com

Michael M. Noyes, Esq., michael@noyeslaw.com



                               /s/Salowa Khan
                               Allen Vellone Wolf Helfrich & Factor P.C.




                                        7
